Citation Nr: 1233895	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army Air Corps from March 1943 to October 1945; he served as a ball and tail gunner and was awarded the Air Medal with five Oak Leaf Clusters.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connected for posttraumatic stress disorder (PTSD) and assigned an initial evaluation of 30 percent, effective from April 2007.  The Veteran appealed the initial evaluation that was assigned for the PTSD .  He is, in effect, asking for a higher rating effective from the date service connection was granted (April 3, 2007).  See Fenderson v. West, 12 Vet. App. 119 (1999).

In his December 2008 Notice of Disagreement (NOD), the Veteran requested a personal hearing at the RO; that hearing was scheduled for February 14, 2012.  However, the record reflects that the Veteran subsequently withdrew that request in January 2012.  In his March 2009 VA Form 9, the Veteran requested a Travel Board hearing.  However, the record reflects that the Veteran subsequently withdrew that request in September 2011.  See 38 C.F.R. § 20.704(d).  As there is no outstanding hearing request, the case is ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by symptoms including depression, anxiety, difficulty sleeping, intrusive recollections, tearfulness and emotional lability when recalling wartime events, anhedonia and anergia, difficulty concentrating, mild memory loss, feelings of detachment and worthlessness, avoidance, restricted range of affect, hypervigilance and exaggerated startle response.  

2.  Throughout the rating period on appeal, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not reduced reliability and productivity.

3.  In January 2008, and in February 2012, the Veteran's Global Assessment of Functioning (GAF) score was 65; in April 2007, it was 60.

4.  At no time since April 3, 2007, has the Veteran's psychiatric disability been manifested by symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships or any other symptoms of equivalent nature and gravity.

5.  Throughout the rating period on appeal, the Veteran's psychiatric disability is not shown to have caused him to experience total occupational and social impairment.  

6.  The disability picture caused by the Veteran's psychiatric disability is not so unusual as to render the application of the regular schedular rating provisions impractical.

7.  For the entire rating period on appeal, the Veteran's service-connected psychiatric disability has not precluded him from engaging in substantially gainful employment.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned to his PTSD following the grant of service connection.  Once service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's VA medical treatment records have been associated with the claims file.  The Veteran was afforded VA mental health examinations in January 2008, and February 2012.  

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's prior medical history.  The examinations included a report of the symptoms for the PTSD and demonstrated objective evaluations.  The examiners were able to assess and record the Veteran's mental health status.

The Board finds that the January 2008 and February 2012 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either one of these two examinations was in any way incorrectly conducted.  It is not shown that either VA mental health examiner failed to address the clinical significance of the Veteran's PTSD.  Further, each VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the Veteran was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II.  The Merits of the Claims

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected PTSD.  His representative argues that the Veteran should be assigned a higher evaluation dating back to the date of the effective date for the grant of service connection for PTSD.

A.  Evidence of record

Review of the Veteran's VA treatment records reveals that, in April 2007, he was seen as a new patient by a VA psychiatrist; he had been referred by his primary care provider because of 'depression with sleep disorder'.  The Veteran said that he felt depressed at times, but he denied suicidal ideation.  The Veteran also said that he felt anxious and that he had intrusive memories about his war experiences.  He had a sense of hyperarousal and said that he startled easily.  He denied hypervigilance and avoidance of situations.  He did not remember nightmares.  His appetite was good.  He was noted to live with his wife of 62 years and to go out occasionally with his sons.  He also reported that he went to the Sonic Lodge twice a month.  He admitted to periodic problems with concentration, but he had no psychotic symptoms.  The psychiatrist stated that the Veteran's support system was his wife and family.  On mental status examination, the Veteran's mood was slightly dysthymic.  His thought processes were clear, logical and sequential.  He did not express any delusional material or suicidal ideation.  The Veteran was oriented times four.  The psychiatrist stated that the Veteran was globally intact cognitively.  The psychiatrist rendered Axis I diagnoses of PTSD, mild to moderate and dysthymia versus depression secondary to chronic heart failure and general physical condition.  The psychiatrist assigned a GAF score of 60 on Axis V.

The Veteran was seen for VA psychiatric follow-up in June 2007.  His biggest concern was his sleep problem.  On June 28, 2007, the Veteran was noted to be doing well with his sleep issues.  He could not remember if he had nightmares.  He reported being discouraged and despondent with his wartime recollections.  On mental status examination, the Veteran's affect was slightly flattened.  His thought processes were clear, logical and sequential.  He did not express any suicidal ideation and his judgment was adequate.  The Veteran was oriented times four.  

The Veteran underwent a VA psychological evaluation in January 2008; the examiner reviewed the Veteran's claims file and medical records.  The Veteran complained of a depressed mood, decreased energy, some impairment in concentration, anhedonia, sleep onset insomnia, restless sleep, recurring/intrusive recollections, avoidance, hypervigilance, exaggerated startle response and persistent anxiety.  The examiner noted that the Veteran had a supportive marriage of 62 years and that he had frequent contact with his adult children.  The Veteran reported that he enjoyed time with his family and that he enjoyed social contacts.  

On mental status examination, the Veteran was alert and oriented to time, place and person.  He was noted to be neatly groomed and restless; his speech was spontaneous, clear, coherent and pressured.  The Veteran's thought process was rambling.  There were no delusions or inappropriate behavior.  The Veteran denied having panic attacks, suicidal or homicidal ideation and episodes of violence.  He was noted to have no problems with impulse control and no problems with his activities of daily living.  The examiner noted that the Veteran's immediate and recent memory was mildly impaired; his remote memory was normal.  

The examiner rendered Axis I diagnoses of PTSD, chronic mild; and dysthymia.  The examiner assigned a GAF score of 65 on Axis V for current functioning.  The examiner stated that the Veteran's depression was related to his multiple health issues.  The examiner also indicated that the Veteran experienced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) and stated that the Veteran did not suffer from a total occupational and social impairment.

A December 2008 VA psychiatric outpatient note states that the Veteran reported that he was feeling pretty good.  He denied suicidal ideation.  He indicated he was still frustrated with combat issues and recollections from WWII.  On mental status examination, the Veteran's clothing and hygiene were noted to be good.  His speech was normal in volume and rhythm.  His eye contact was appropriate.  On mental status examination, the Veteran's thought processes were clear, logical and sequential.  He did not express any suicidal ideation.  The Veteran was oriented times four.  His PTSD issues were noted to continue with sad recollections.  The psychiatrist stated that the Veteran's GAF score was 45-65 but did not give a time period for this variation in GAF score.  A June 2009 primary care note indicates that the Veteran had a positive depression screen and that he admitted to intrusive thoughts of his combat experience.  A June 16, 2009 psychiatric outpatient note indicates that the Veteran continued to have PTSD about WWII plus a depressed mood.  A psychiatric note dated four weeks later states that the Veteran had no homicidal ideation or psychotic symptoms.  He had no auditory or visual hallucinations or any delusional thinking.  The psychiatrist rendered Axis I diagnoses of PTSD and major depressive disorder (MDD).  A July 20, 2009 note indicates that there was no change in the Veteran's depression or PTSD symptoms.  He did not look depressed or anxious.  The psychiatrist stated that the Veteran's cognitive function was unremarkable.  

The Veteran underwent another VA psychological evaluation in February 2012; the examiner reviewed the Veteran's claims file and medical records.  The Veteran reported that his PTSD symptoms had remained at roughly the same severity since his last VA examination (in January 2008).  He endorsed symptoms of depression, anhedonia, sleep onset insomnia, anergia, difficulty concentrating, a decreased appetite, feelings of worthlessness, recurrent and distressing recollections, avoidance, feelings of detachment, decreased interest and a depressed mood.  

On mental status examination, the Veteran was oriented times three.  His symptoms were noted to include a restricted range of affect and mild memory loss.  The examiner stated that no difficulties with attention, abstraction or memory were evidenced.  There were no hallucinations, obsessive/ritualistic or inappropriate behavior, panic attacks, homicidal or suicidal thoughts or episodes of violence.  The Veteran had good impulse control.  There were no problems with activities of daily living.  The examiner rendered Axis I diagnoses of PTSD, mild chronic; and dysthymic disorder.  The examiner assigned a GAF score of 65 on Axis V for current functioning.  The examiner stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The examiner stated that the Veteran did not suffer from a total occupational and social impairment. 

B.  Legal analysis

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the reports of the VA PTSD examinations conducted in January 2008, and February 2012; the reports of VA treatment dated between February 2007 and July 2009; a December 2010 letter from the Veteran's private doctor stating that he had no medical records documenting a diagnosis of PTSD although the Veteran had described symptoms of PTSD in the past; and various written statements submitted by the Veteran and his representative.

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When it is not possible to separate the effects of a service-connected psychiatric disorder from a non-service-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has assigned all psychiatric symptoms to the Veteran's PTSD disability.

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  In January 2008, and in February 2012, the Veteran's Global Assessment of Functioning (GAF) score was 65; in April 2007, it was 60.  In December 2008, it was listed as '45-65' by a VA psychiatrist.

Based on a review of the evidence of record, lay and clinical, the Veteran is not entitled to an initial evaluation in excess of 30 percent.  Review of the Veteran's VA medical treatment records dated between 2007 and 2009 does not reveal any extensive treatment for PTSD.  There is no evidence of any suicidal ideation and the Veteran has not worked since age 53 for reasons unrelated to the PTSD (heart attack in October 1976).  There is no evidence of any more than mild short-term memory loss, including any loss that involves retention of only highly learned material and forgetting to complete tasks.  The Veteran's symptomatology does not reflect any past or current homicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene. 

Moreover, the evidence of record reveals no impairment of the thought process or communication.  The Veteran has not exhibited any inappropriate behavior, and has been able to maintain his personal hygiene and other activities of daily living.  He has never been noted to be other than alert and oriented.  While he has had some difficulty in adapting to stressful circumstances and problems maintaining effective relationships, the Board finds that an initial evaluation in excess of 30 percent is not warranted.  The evidence of record does not establish that he has demonstrated such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

While the Veteran has evidenced some disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships, the evidence of record shows that he is close with his wife of 62 years and his adult sons, that he socialized with others at his Lodge and that he has appeared for medical treatment without any serious psychiatric complaints.  The evidence of record does not demonstrate that he exhibited any more than mild memory loss, any loss of impulse control or any diminished judgment.  The evidence of record did demonstrate that the Veteran experienced such symptoms as intrusive thoughts, anxiety and depression, impaired sleep, hypervigilance and recurring memories and that he did demonstrate some disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.  However, as previously noted, when evaluating the level of disability from a mental disorder, an evaluation is not to be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Furthermore, the reports of the VA psychological examinations contained no evidence that the Veteran's symptoms were ever so incapacitating as to result in total occupational and social impairment.  Nor has the Veteran himself reported such incapacitation.  Moreover, there is no indication the Veteran ever had any suicidal or homicidal ideation.  He has never reported any instance of violence towards others, and no instances toward animals.  He has never presented with anger or rage during treatment visits.  On all but one occasion, the Veteran has been found to be oriented in all tested spheres.  He has always been described as capable of expressing himself in a coherent and logical manner and he has retained good communication skills.  Despite some significant psychiatric symptoms, the Veteran's speech and behavior have essentially been appropriate.  In addition, the Veteran has been able to have a good relationship with his wife and family, to socialize with others and to maintain his personal hygiene and other activities of daily living.  Therefore an evaluation in excess of  30 percent evaluation is not warranted under the applicable rating criteria.

Notwithstanding the above discussion, a rating in excess of the assigned 30 percent schedular evaluation for the Veteran's service-connected PTSD may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  As discussed above, there are higher ratings for the Veteran's PTSD disability, but the required manifestations have not been shown in this case.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the PTSD has been more severe than the initially assigned disability rating reflects.  There are no clinical findings congruent with the next higher (50%) evaluation.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the grant of the 30 percent evaluation was based in large part on the Veteran's reports about his PTSD symptomatology.  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  The same analysis holds true for the statements of the Veteran's representative.

Such competent evidence concerning the nature and extent of the PTSD has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and medical records) directly address the criteria under which psychiatric disabilities are evaluated.  

The Board has carefully considered the Veteran's contentions and arguments; however, the competent medical evidence offering detailed descriptions of the PTSD symptoms and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether an evaluation in excess of 30 percent is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the PTSD-related symptoms.  The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for the next higher evaluation are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of an initial evaluation in excess of 30 percent for PTSD under the schedular criteria, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran has not submitted credible evidence of unemployability due solely to his service-connected PTSD.  There no objective evidence of record showing that the Veteran cannot work solely due to his service-connected PTSD.  The PTSD has not produced any unusual physical or mental effects on occupational activities.  The service-connected PTSD disability has not led to any defects in physical or mental endowment that prevent the usual amount of success in overcoming the handicap of disability.

Finally, the Board has considered whether any staged rating is appropriate for the PTSD .  As reflected in the decision above, the Board has not found enough variation in the Veteran's symptomatology or clinical findings for the manifestations of the PTSD that would warrant the assignment of any staged rating, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has the PTSD been more than 30 percent.  Hart v. Mansfield, 21 Vet. App. 505

In conclusion, the Board finds that equipoise is not shown, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for the PTSD must be denied.  



ORDER

An initial evaluation in excess of 30 percent for the Veteran's PTSD is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


